      Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 RUSSELL, et al.                                )
                                                )
 Plaintiffs,                                    )
                                                )             Case No. 4:19-cv-00226
 v.                                             )                 (Class Action)
                                                )         The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                   )               U.S. District Judge
                                                )
 Defendants.                                    )
                                                )

                PLAINTIFFS’ REPLY IN SUPPORT OF PARTIALLY-OPPOSED
                  MOTION FOR LEAVE TO TAKE LIMITED DISCOVERY

           Plaintiffs have shown good cause for the limited discovery sought, and the objections of

the 21 Felony Judges (Doc. 218) and the State-Intervenors (Doc. 217) do not undercut that

showing. This Court has “broad discretion when deciding discovery matters[.]” Jackson Woman’s

Health Org. v. Dobbs, 945 F.3d 265, 275 (5th Cir. 2019); see Mohawk Indus., Inc. v. Carpenter,

558 U.S. 100, 108 (2009) (“[W]e have generally denied review of pretrial discovery orders.”

(quoting Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 377 (1981))); In re Deepwater

Horizon, 793 F.3d 479, 485 (5th Cir. 2015). For the reasons explained below and in Plaintiffs’

motion, Doc. 211, this Court should exercise that discretion to grant the limited expedited

discovery requested here.

      I.       Plaintiffs Have Shown Good Cause to Take Limited Discovery at This Time

           Unconstitutional pretrial detention is a serious irreparable harm that named Plaintiff

Christopher Clack and the members of the putative class continue to suffer. See ODonnell v. Harris

Cty., 251 F. Supp. 3d 1052, 1157-58 (S.D. Tex. 2017) (holding that “unnecessarily” jailing

misdemeanor arrestees due to inability to pay causes irreparable harm); id. (“‘Freedom from




                                                    1
       Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 2 of 15




imprisonment—from government custody, detention, and other forms of physical restraint—lies

at the heart of the liberty that [the Due Process] Clause protects.” (quoting Zadvydas v. Davis, 533

U.S. 678, 690 (2001)). The usual (and constitutionally intolerable) irreparable harms associated

with pretrial detention are heightened by the global pandemic, 1 which has caused a deadly virus

to circulate in the Harris County Jail since March, infecting at least 1,435 individuals, killing at

least three people, and causing serious and perhaps lasting illness to others. 2 After briefly

decreasing, the jail population has increased again and remains high; COVID cases in the jail and

surrounding community continue to increase. See, e.g., Doc. 219 (Gonzalez Advisory of July 21,

2020) (“[I]n spite of coordination and prodding from this Court, the situation regarding jail releases

has not appreciably changed.”; describing the “torpor of the system”); Doc. 205 (Gonzalez

Advisory of July 6, 2020) (“It does not appear that this Court’s efforts to push for formal bail

hearings ha[ve] resulted in greater numbers of arrestees being released from jail.”); Doc. 194

(Gonzalez Advisory of June 26, 2020) (“Only 2 remote bail hearings were held this week, with

one more set for today.”). 3




1
  ODonnell, 251 F. Supp. 3d at 1057–58 (describing multiple irreparable harms, including “significant pressure to
plead guilty,” “increase[d] chance of conviction and of nonappearance or new criminal activity during release,” and
“cumulative disadvantages [which] mount for already impoverished misdemeanor defendants who cannot work,
maintain their housing arrangements, or help their families because they are detained.”); see also ODonnell v. Harris
County, 260 F. Supp. 3d 810, 821 (S.D. Tex. 2017) (denying motion to stay pending appeal because “[e]very day
brings about the incarceration of another hundred indigent misdemeanor defendants, in violation of the Constitution.”);
id. (“That cannot continue.”).
2
 Reports make clear that death is not the only dire consequence of COVID-19, and that people who “recover” routinely
suffer from lingering mental and physical health problems. See As post-COVID heart and brain problems linger, some
coronavirus survivors find it’s a long haul to recovery (July 22, 2020), available at https://news.yahoo.com/as-post-
covid-heart-and-brain-problems-linger-some-coronavirus-survivors-find-its-a-long-haul-to-recovery-
165434453.html; Ed Yong, COVID-19 Can Last for Several Months (June 4, 2020), available at
https://www.theatlantic.com/health/archive/2020/06/covid-19-coronavirus-longterm-symptoms-months/612679/.
3
    Harris County Jail COVID-19 Rates for People Detained in the Jail:
      • July 21, 2020: 1,435 cases out of 5,647 tests (25%)
      • July 6, 2020: 1,115 cases out of 4,276 tests (26%)
      • June 26, 2020: 1,046 cases out of 3,662 tests (28%)


                                                          2
    Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 3 of 15




          When this Court denied Plaintiffs’ request for emergency relief, it noted the importance of

the issues and the need for the development of a full and accurate evidentiary record on which to

resolve the legal questions raised. Doc. 122 at 3. These limited discovery requests are appropriate

because they will permit Plaintiffs to put actual evidence before the Court, rather than what it gets

now: periodic information updates, untested data, and unsworn representations.

          Obtaining even basic information about whether and how bail hearings are happening is

now extremely difficult. The Attorney General has instructed all parties not to communicate

directly with the 21 felony judges he represents (including judges who have struck down as

unconstitutional the same Executive Order that the Attorney General defends in this case),

preventing Sheriff Gonzalez from coordinating with them and “slow[ing] or stop[ping]” the

Sheriff’s ability to address specific cases or process problems directly with the judges. Doc. 219

at 1-2.

          Because of the important legal issues at stake and the consequences of those issues on many

people’s health and lives, this case must be resolved on the merits as soon as possible based on a

complete record. Plaintiffs plan to file a motion for summary judgment as soon as possible. Basic

discovery from the Judges cannot wait several more months.

    II.      Plaintiffs Have Not Been Dilatory

          Plaintiffs have not been dilatory in seeking discovery or pursuing a resolution of this case,

contrary to the Attorney General’s assertions. See Doc. 218 at 8; see also Doc 217 at 4. Soon after

the case was filed in early 2019, Plaintiffs began working with the felony judges at their request

on a new bail policy that Plaintiffs hoped would provide the foundation for a settlement with the

County and Sheriff. Those efforts continued off and on for more than a year, especially after the

final settlement in ODonnell was submitted for approval in October 2019. ODonnell put in place




                                                   3
    Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 4 of 15




certain logistical systems and county infrastructure that are critical to a resolution of this case as

well. Plaintiffs worked informally with the Sheriff and the County to obtain information about the

felony system that would facilitate settlement and voluntary reform. That effort generated two

public dashboards that provide information about the jail population—which proved crucial to

further efforts among the Parties to coordinate when COVID-19 first struck. See

https://charts.hctx.net/jailpop/App/JailPopCurrent; https://charts.hctx.net/dr00226. The Sheriff

had private meetings with interested judges, using this technology to enable the judges to see who

from their courtrooms was detained in the jail and why. Counsel was actually in Houston for

meetings with some of the Felony Judges, the Sheriff, and County officials in early March, just

before domestic travel shut down. Negotiations with the felony judges fell apart over the next two

weeks, and because many of the Felony Judges were not providing constitutional bail proceedings,

the jail population was growing even as COVID-19 was spreading within the jail. Plaintiffs

therefore moved for emergency relief on March 27, 2020. See generally Docs. 32, 44, 53, 66, 75,

88, 98. In denying such relief, this Court concluded that any ruling on the merits must “come[]

later, on a fuller record.” Doc. 122 at 3.

       Plaintiffs responded appropriately to the Court’s order. They moved to lift the stay on the

litigation; amended their Complaint to include facts about the pandemic and Governor Abbott’s

Executive Order, which prohibits the release on personal bonds of certain categories of people in

the jail; supplemented their motion for class certification; and worked with the parties to propose

a joint scheduling and docket control order. Docs. 139, 140, 141, 155. All the while, Plaintiffs

continued to work in good faith with the Court, the parties, and interested non-parties to address

the substantial backlog of people detained in the jail who had not received a formal, individualized

bail hearing as the COVID-19 crisis continued to mount. As part of this process, Plaintiffs relied




                                                  4
     Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 5 of 15




on representations by the Felony Judges to this Court and the other parties about the extent to

which they would conduct formal bail hearings—representations that have failed to materialize

week after week after week after week. Plaintiffs analyzed the limited data they could collect, and

worked diligently with the Sheriff to facilitate information sharing that might reduce the backlog

of thousands of individuals detained prior to trial for whom no judge has ever made a finding that

pretrial detention is warranted. Plaintiffs have not been dilatory, and it is ironic that the Felony

Judges would say so.

    III.      Plaintiffs Are Entitled to the Limited Discovery They Seek

           In a practical sense, the discovery sought from the judges is neither expedited nor early.

When the Scheduling and Docket Control Order was entered, the Judges were not even parties to

the case. The Sheriff and Harris County have answered. Docs. 162, 197, 209. Plaintiffs would have

been free to pursue discovery from the judges as important non-parties to the case, had they not

been added as defendants. See Fed. R. Civ. P. 26(d)(1); 45. The fact that the judges have been

added as parties is not a basis for delaying that discovery. Thus, though this motion is analyzed

under a “good cause” standard typically due requests for expedited discovery from defendants, St.

Louis Grp., Inc. v. Metals and Additives Corp., Inc., 275 F.R.D. 236, 240 (S.D. Tex. 2011), the

discovery sought here is proceeding on the same schedule that it would have if they remained non-

parties to Plaintiffs’ suit against the County and Sheriff. 4 That would be true even if the judges

prevailed on their planned motion to dismiss. Even as third parties, any burden to the Felony Judges

is merely a factor for the Court’s consideration. MetroPCS v. Thomas, 327 F.R.D. 600, 610 (N.D.

Tex. 2018); cf. St. Louis Grp., 275 F.R.D. at 239 n.4 (stating that the court should consider the




4
  See id. at 239 n.4 (noting that a key consideration in finding good cause is “how far in advance of the typical
discovery process the request was made”).



                                                           5
     Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 6 of 15




burden on the party from which expedited discovery is sought in assessing good cause). Otherwise,

“[t]he scope of discovery is the same under both Federal Rules of Civil Procedure 45 and 26.” Id.

(citation omitted).

         Plaintiffs’ proposed discovery requests are narrowly tailored, and it is fair and reasonable

to pursue them now. The Court can assure that any expense and inconvenience to the Felony

Judges is limited and “proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1); see

MetroPCS, 327 F.R.D. at 610 (“[T]he Court may properly apply the 26(b)(1) proportionality

factors in the context of” Rule 45). The supposed “harms” asserted by the 21 Felony Judges are

limited and can quite easily be accommodated. Doc. 218 at 10.

         First, Plaintiffs seek to take depositions of only 5 of the 21 Felony Judges represented by

the Attorney General (and of the other two judges, who consent to the request). Thus, the purported

drain on “focus and resources” for the three-quarters of the Felony Judges who will not be deposed

is virtually non-existent. 5 Id. For the judges Plaintiffs do seek to depose, Plaintiffs are more than

willing to accommodate the judges’ schedules to ensure that depositions do not interfere with

judicial dockets or other court business, exactly as occurred in the ODonnell case.

         Second, the purported harms the 21 Felony Judges raise are not unique to this particular

moment; whatever inconvenience the Judges might experience now in responding to the proposed

discovery is no different than if Plaintiffs were to seek that same information two months or six

months from now. Moreover, the Judges’ claims of judicial discretion fall flat. Plaintiffs’ claims

would constrain the Judges’ discretion only in the sense that they would be constrained to follow

the federal Constitution when setting policies and enforcing customs that affect fundamental rights.

They are so constrained in every aspect of their jobs.


5
 Plaintiffs’ four proposed interrogatories seek very limited, objective responses that do not require narrative answers,
Doc. No. 211-1, and their four requests for production are also narrow, Doc. 215-1.


                                                           6
     Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 7 of 15




          Third, this case raises serious constitutional questions that matter to the thousands of

presumptively innocent people who are detained in jail pretrial, their families, their communities,

and Harris County at large. In ODonnell, the evidence and testimony obtained from the

misdemeanor judges proved to be crucial evidence in resolving the constitutional questions and

was clearly proportional to the needs of the case. To the 21 Felony Judges, this case, like the

misdemeanor case, may “only” be about the constitutionality of bail determinations. Id. at 10. But

to Plaintiffs, this case seeks to vindicate the fundamental constitutional rights of presumptively

innocent people kept in jail pretrial due to their inability to pay. Unconstitutional pretrial detention

is a serious harm to liberty, dignity, health, and life. 6 Being required to provide basic information

via discovery about how these important constitutional rights and matters of tremendous public

concern are or are not being protected in Harris County is a small inconvenience in relation to the

gravity of what is at stake in this case and in this particular moment.

    IV.      The Felony Judges’ Invocation of Sovereign Immunity is Meritless

          The Felony Judges further ask this Court to prohibit discovery pending resolution of the

“sovereign immunity” defense they plan to raise in their motion to dismiss—even though, again,

they will have to provide oral and written discovery even if such a defense had merit. And it does

not. This Court should not defer discovery on the basis of a meritless immunity defense.



6
  This case is not “only” about bail practices; it is quite literally a matter of life and death. Just this week, a woman
detained on drug charges in Bexar County Jail committed suicide three days after her arrest. Based on an initial review
of publicly available court records, Ms. Alvarado was apparently being detained due to inability to pay $5,000 secured
money bail. Elizabeth Zavala & Taylor Pettaway, Update: Police ID female inmate at Bexar County Jail dies in
apparent suicide (July 20, 2020), available at https://www.chron.com/news/local/article/Woman-inmate-at-Bexar-
County-Jail-dies-in-15419036.php#photo-19397855. It is well known that there is a heightened risk of suicide in the
first three days after an arrest. See Keri Blakinger, Harris County jail inmate dies by suicide days after misdemeanor
arrest (Jan. 16, 2019), available at https://www.chron.com/news/houston-texas/article/Harris-County-jail-inmate-
dies-by-suicide-days-13538819.php (Ms. Whited’s suicide marked the fifth in the jail in less than two years); Keri
Blakinger, Harris County inmate hangs herself, marking jail’s 2nd apparent suicide in a month (Aug. 15, 2018),
available     at     https://www.chron.com/news/houston-texas/article/Harris-County-inmate-hangs-herself-marking-
13158942.php (Ms. Lyons was being detained pretrial on $1,500 secured bail related to a non-violent, felony theft
charge).


                                                           7
     Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 8 of 15




         Plaintiffs’ Second Amended Complaint clearly pleads specific, detailed allegations to show

Plaintiffs’ entitlement to prospective relief as to the Felony Judge Defendants. Doc. 195-1, ¶¶ 11-

13, 30-36, 38-43, 44-79, 176, 180, 185-86, 196-197, 199-204. That is all that is required to

overcome the Eleventh Amendment bar to suit under the doctrine of Ex parte Young. See Verizon

Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (“A court need only conduct a

straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective.”); Doe v. Caldwell, 913 F. Supp. 2d 262,

273 (E.D. La. 2012). Moreover, this Court has previously held that judicial officers who

“promulgate written Rules of Court or oversee the unwritten customs and practices that could be

corrected through the written Rules” act on behalf of Harris County (not the “sovereign”) and are

not immune from suit for that additional reason. ODonnell v. Harris Cty., Tex., 227 F. Supp. 3d

706, 757 (S.D. Tex. 2016). 7

         The 21 Felony Judges do not actually appear to disagree with this binding precedent or

challenge this Court’s prior holding. 8 In fact, they concede that the Ex parte Young exception to

sovereign immunity, which applies in cases seeking only prospective relief, applies in this case.

Instead, they argue that Plaintiffs cannot pursue their claims for prospective relief because

“Plaintiffs are no longer incarcerated in Harris County Jail” and thus “it is impossible they are

suffering any ongoing violation of federal law . . . .” Doc. 218 at 6.




7
 This Court has also opined that “[Harris] County’s instructive comparison of Texas district judges and county judges
may well support a finding that, in the particular function of regulating countywide pretrial processes and bail settings,
the district judges act as local policymakers.” ODonnell v. Harris County, Tex., 2017 WL 784899 (S. D. Tex. Mar. 1,
2017) (denying County’s motion for reconsideration of holding that the elected misdemeanor judges are County
policymakers for bail policy).
8
  The State-Intervenors also raise “sovereign immunity” in a footnote in their brief opposing Plaintiffs’ discovery
request. Doc. 217 at 4 n.10. Additionally, they gesture at “sovereign immunity” in their Motion to Dismiss, Doc. 214
at 27, but the phrase appears only in a rhetorical question that they never analyze or answer.


                                                            8
    Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 9 of 15




       This is actually a mootness argument couched in immunity language. The Judges do not

dispute that Plaintiffs have met their burden by adequately pleading an ongoing violation of federal

law, see Verizon, 535 U.S. at 645; they simply argue that Plaintiffs themselves are not “suffering

any ongoing violation” anymore. Doc. 218 at 6. That assertion is factually wrong—one Plaintiff,

Christopher Clack, remains in jail pre-trial as of this filing. It is also legally baseless. Even if at

some future point all of the named representatives of the transitory class are released, as they were

within days of the date the ODonnell lawsuit was filed, that still would not remove the claims of

the ongoing transitory class against these Defendants under binding precedent.

       This case presents essentially the same scenario as in County of Riverside v. McLaughlin,

where the Supreme Court held that the claims of a class of people detained in jail without prompt

probable cause determinations did not terminate the controversy against the Defendants when the

claims of the named plaintiffs became moot. 500 U.S. 44, 51-52 (1991); see also Genesis

Healthcare Corp. v. Symczyk, 569 U.S. 66, 76 (2013) (constitutional challenges to pretrial

detention squarely fit within the definition of an “inherently transitory” class that can withstand

mootness challenges (citing Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975))); Ward v.

Hellerstedt, 753 F. App’x 236, 243 (5th Cir. Oct. 16, 2018) (“[T]he expiration of all of Plaintiffs’

claims prior to the district court entering its class certification order did not have the effect of

mooting this action as a whole.”). Like the Court in Riverside, the release of the named

representatives from jail does not end the controversy against the Defendants where there is a

transitory class who allege that defendants violate their rights on an ongoing basis. The Attorney

General does not cite a single case in the history of American jurisprudence since (or before) Ex

parte Young that supports their contrary position.




                                                  9
    Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 10 of 15




        The Felony Judges’ claim of sovereign immunity to avoid early discovery is “at best, a

submission of tortured reasoning.” Caldwell, 913 F. Supp. 2d at 273, n.10 (rejecting defendants’

frivolous assertion of sovereign immunity). Merely invoking sovereign immunity with no legal

basis does not confer an automatic right to halt discovery, particularly when the immunity defense

is facially meritless—and particularly when even a viable immunity defense would not prevent the

discovery Plaintiffs seek. As the Fifth Circuit and many others have cautioned, immunity defenses

can readily be abused by defendants who seek to delay or otherwise gain a strategic litigation

advantage. BancPass, Inc. v. Hwy. Toll Admin., L.L.C., 863 F.3d 391, 399 (5th Cir. 2017) (quoting

Apostol v. Gallion, 870 F.2d 1335, 1338-39 (7th Cir. 1989)); see also Abel v. Miller, 904 F.2d 394,

396 (7th Cir. 1990). By asking this Court to reserve any action on discovery until it can rule on a

sovereign immunity question that is based on a mootness argument that, itself, has been directly

rejected by the Supreme Court, the 21 Felony Judges seek to prolong this litigation while the

Plaintiff class continues languishing in the jail under worsening pandemic conditions. The Court

should decline the invitation for unnecessary delay.

   V.      This Motion is Not a Vehicle to Litigate the Merits of Plaintiffs’ Claims

        The 21 Felony Judges object to Plaintiffs’ discovery requests on the basis that the

information sought by Plaintiffs is somehow foreclosed by ODonnell. Doc. 218 at 3-5. This

argument is wrong.

        In this litigation, the Attorney General has repeatedly misstated both Plaintiffs’ claims and

the holdings of ODonnell. While there is more to be said on this question when this Court considers

the merits of this case, Plaintiffs note briefly that ODonnell does not define the outer limits of

Plaintiffs’ claims in this litigation. Plaintiffs here make claims that this Court and the Fifth Circuit

did not address in ODonnell. ODonnell only decided the questions before it; it was not and could




                                                  10
       Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 11 of 15




not have been a comprehensive articulation of all constitutional issues surrounding pretrial release

and detention. It certainly did not resolve the many issues that were never briefed or argued. To

take one prominent misstatement from the Attorney General’s various briefs, ODonnell did not

overrule Salerno’s holding, based on decades of binding precedent, that there is a “fundamental”

interest in pretrial liberty. It did not even purport to consider the substantive federal constitutional

right to pretrial liberty Plaintiffs seek to protect in this litigation. 9 See Doc. 32 at 25-26. Indeed,

scholars have pointed out that ODonnell did not reach this question, see generally Kellen Funk,

The Present Crisis in American Bail, 128 Y.L.J. Forum (2019), 10 and numerous other courts have

recently affirmed that the fundamental right to pretrial liberty means that, although pretrial

detention is permitted, such detention requires a substantive finding that less restrictive alternatives

are insufficient to serve the government’s interests. See, e.g., Valdez-Jimenez v. Eighth Judicial

Dist. Court in & for Cty. of Clark, 460 P.3d 976, 984–85 (Nev. 2020) (“Because bail may be set

in an amount that an individual is unable to pay, resulting in continued detention pending trial, it

infringes on the individual’s liberty interest. And given the fundamental nature of this interest,




9
  The Felony Judges repeatedly and incorrectly argue that this claim is foreclosed by the Fifth Circuit in ODonnell.
Doc. 218 at 3-5; see also State-Intervenors’ Mot. to Dismiss, Doc. 214 at 18. ODonnell did no such thing. Its holdings
on the procedural due process issues were limited to what process is required to protect a liberty interest under Texas
law, not federal law, and those procedural holdings do not address substantive due process at all. See ODonnell v.
Harris Cty., 892 F.3d 147, 157 (5th Cir. 2018) (“[O]ur focus is the law of Texas”).
          The Felony Judges therefore misstate Plaintiffs’ substantive due process claims. They dishonestly argue that
Plaintiffs seek an absolute constitutional right to pretrial release. Not so. As ODonnell pointed out, there is no
substantive right to be “free from any form of wealth-based detention.” 892 F.3d at 163 (emphasis added). This makes
sense because few if any constitutional rights are absolute; there are almost always “conditions under which competing
state interests might outweigh” the individual interest. Washington v. Harper, 494 U.S. 210, 220 (1990). There is a
crucial difference between an absolute right to be free from detention, and a liberty interest in pretrial liberty that
requires a compelling interest to overcome in the same way that the First and Second Amendments protect a right to
free speech and a right to bear arms, neither of which are absolute. In each situation, as the Supreme Court explained
in Harper, the government may infringe the substantive interest if it makes a sufficient showing. Plaintiffs’ substantive
due process claim is not that anyone is entitled to release—it merely seeks to establish what legal standard must be
met in order for an order of pretrial detention to be valid.
10
     Available at https://www.yalelawjournal.org/forum/the-present-crisis-in-american-bail.


                                                          11
    Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 12 of 15




substantive due process requires that any infringement be necessary to further a legitimate and

compelling governmental interest.”).

       Similarly, the Judges take issue with the fact that Plaintiffs did not raise a challenge to the

Governor’s Executive Order as a “separate” cause of action. Doc. 218 at 7 n.3. Nothing requires

Plaintiffs to assert a separate cause of action when the harm caused by the EO—which strips the

right to pretrial release from a specific subset of people who are charged with or who have a history

of certain categories of crimes—squarely fits within the claims that Plaintiffs did plead. The

specific relief Plaintiffs seek would remedy the harm caused by the EO. See Doc. 195-1 at 50. That

is all that is required to satisfy the pleading standards of Rule 8(a)(2), which simply demands that

the Complaint “give[] the respondent fair notice of the basis for petitioner’s claims.” Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 513 (2002). The Felony Judges’ objections betray the fact that they

clearly understand—and are therefore on notice—that the relief Plaintiffs seek includes a

determination that the EO is unconstitutional to the extent it requires pretrial detention of certain

individuals without any individualized finding that such detention is necessary to serve a

government interest. See Doc. 218 at 7 n.3 (“Plaintiffs make a putative challenge to the Governor’s

Executive order, GA-13.”) (citing Plaintiffs’ Second Amended Complaint, Doc. 195-1 at 50).

Plaintiffs need not formalistically plead a separate cause of action to be entitled to that relief (much

less to discovery).

       At any rate, disputes over the merits of Plaintiffs’ claims are a distraction. The scope of

discovery allowable to a party is not limited by the underlying merits of the Plaintiffs’ claims.

Otherwise, a party could prevent factual development by asserting that it eventually will prevail

on the merits on a record that the party prevented from being developed. For any discoverable

matter, the standards governing permissible discovery are relevance and proportionality. See Fed.




                                                  12
   Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 13 of 15




R. Civ. P. 26(b)(1). Crucially, “[t]o be relevant under Rule 26(b)(1), a document or information

need not, by itself, prove or disprove a claim or defense or have strong probative force or value.”

Samsung Elecs. Am., Inc. v. Yang Kun Chung, 321 F.R.D. 250, 280 (N.D. Tex. 2017) (emphasis

added). Nothing in the Rules or the case law requires Plaintiffs to first prove the merits of their

claims before they are entitled to discovery.

   VI.      The State-Intervenors Lack Standing to Object to Plaintiffs’ Request for
            Discovery from the 21 Felony Judges

         Lastly, the State-Intervenors are not the parties from whom discovery is requested, nor do

they allege that they have a “personal right or privilege” with respect to the discovery sought.

Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979). Thus, although they too are represented by

the Attorney General, they lack standing to object to Plaintiffs’ motion. Id.; Price v. Lockheed

Martin Corp., 2006 WL 8445220, at *1 (S.D. Miss. Aug. 2, 2006); see also Wilson v. Wexford

Med., 2020 WL 930112, at *2 (S.D.W.V. Feb. 26, 2020) (“It follows that if Defendants have no

basis upon which to object to the discovery, then they have no ground upon which to request a stay

of an order compelling a response to that discovery.”).


                                         CONCLUSION

         The Court should grant Plaintiffs’ motion.


Date: July 23, 2020                                   Respectfully Submitted,

/s/ Alec Karakatsanis                                 /s/ Neal S. Manne
/s/ Elizabeth Rossi                                   Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)               Texas Bar No. 12937980
alec@civilrightscorps.org                             nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                        Lexie G. White
elizabeth@civilrightscorps.org                        Texas Bar No. 24048876
Civil Rights Corps                                    lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                    Joseph S. Grinstein
Washington, DC 20009                                  Texas Bar No. 24002188



                                                13
   Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 14 of 15




Telephone: (202) 681-2721                 jgrinstein@susmangodfrey.com
                                          SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                           1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)              Houston, Texas 77002
Texas State Bar No. 24091906              Telephone: (713) 651-9366
mimi@texascivilrightsproject.org          Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                       /s/ Michael Gervais
liyah@texascivilrightsproject.org         Michael Gervais (Pro Hac Vice)
Peter Steffensen                          mgervais@susmangodfrey.com
Texas State Bar No. 24106464              SUSMAN GODFREY L.L.P.
Southern District No. 3327006             1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org         Los Angeles, CA 90067
Texas Civil Rights Project                Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     14
   Case 4:19-cv-00226 Document 220 Filed on 07/23/20 in TXSD Page 15 of 15




                                CERTIFICATE OF SERVICE

       I certify that on July 23, 2020 a true and correct copy of this document properly was served

on counsel of record via electronic filing in accordance with the USDC, Southern District of Texas

Procedures for Electronic Filing.


                                                     /s/ Peter Steffensen
                                                     Peter Steffensen




                                               15
